THIRD DIVISION
                             DOYLE, P. J.,
                      McFADDEN, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                    August 23, 2022




In the Court of Appeals of Georgia
 A20A0818. GARDEI v. CONWAY et al.

      DOYLE, Presiding Judge.

      In Gardei v. Conway,1 this Court affirmed the trial court’s grant of the

defendants’ motion to dismiss the complaint. The Supreme Court of Georgia reversed

that decision in Gardei v. Conway.2 We therefore vacate our earlier opinion, adopt the

Supreme Court’s opinion as our own, reverse the judgment of the trial court, and

remand the case for further proceedings consistent with the Supreme Court’s opinion.

      Judgment reversed and case remanded with direction. McFadden, P. J., and

Hodges, J., concur.




      1
          357 Ga. App. 539 (851 SE2d 170) (2020).
      2
          313 Ga. 132 (868 SE2d 775) (2022).